Case: 2:19-cv-00111-WOB-CJS Doc #: 25 Filed: 08/12/20 Page: 1 of 10 - Page ID#: 483



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                      NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:19-cv-111 (WOB-CJS)

 BONNIE R. PENDLETON                                                PLAINTIFF


 VS.                      MEMORANDUM OPINION AND ORDER



 AT&T SERVICES, ET AL.                                              DEFENDANTS


        This is an ERISA case where Plaintiff claims that Defendants

 reduced    her   benefits    without    explanation    and   for   no   reason.

 Plaintiff contends that Defendants retroactively amended the terms

 of the benefit plan and changed the benefit calculation formula in

 order to lower her benefits. Defendants respond to this allegation

 by    arguing    that   their   plan   administrator    made   a   mistake   in

 calculating the benefits due and simply corrected that mistake.

        This case is now before the Court on Plaintiff’s motion for

 summary judgment. (Doc. 18). Based on the analysis below, that

 motion is DENIED.

                   I.    Factual and Procedural Background

        AT&T employed Plaintiff’s late husband at the time of his

 death in January 2017. This lawsuit is about the amount of the

 survivor pension benefit for which Plaintiff is eligible as a

 result of her husband’s employment.
Case: 2:19-cv-00111-WOB-CJS Doc #: 25 Filed: 08/12/20 Page: 2 of 10 - Page ID#: 484



       While employed with AT&T, Mr. Pendleton participated in the

 AT&T Legacy Management Program of the AT&T Pension Benefit Plan.

 (Doc. 17, Ex. A, AR 425). AT&T Services, Inc., is the Administrator

 of both the Plan and the Program. Although not a party, Fidelity

 Management Services was involved in the circumstances that gave

 rise to the suit. Fidelity serves as a recordkeeper for both the

 Plan and the Program and provides participants and beneficiaries

 with information, including pension estimates. (Doc. 17, Ex. C,

 AR602).

       Following Mr. Pendleton’s death, Fidelity contacted Plaintiff

 in March 2017, and informed her of her options regarding her

 survivor’s pension benefit. Under the Program, she was eligible to

 receive either: (1) a single life annuity, or (2) a combination of

 a partial lump sum payment and a residual single life annuity.

 (Doc. 17, Ex. A, AR 329).

       Fidelity,     however,    calculated     the   residual    single    life

 annuity payment amounts incorrectly. As described in the appeal

 denial letter dated March 28, 2019, over the course of fourteen

 months, Fidelity sent Plaintiff several benefit estimates with the

 amounts of the single life and residual single life annuities

 fluctuating based on different benefit commencement dates and a

 misapplication of the benefit formula by Fidelity. (Doc. 17, Ex.

 A, AR 422-428). They are summarized in the following chart:




                                      - 2 -
Case: 2:19-cv-00111-WOB-CJS Doc #: 25 Filed: 08/12/20 Page: 3 of 10 - Page ID#: 485




                                       Single
                    Benefit                         Plus Partial
  Letter      Bates                    Life                      Residual
                    Commencement                    Lump Sum
  Dated       No                       Annuity                   SLA (RSLA)
                    Date (BCD)                      (PPLS)
                                       (SLA)
              AR
  03/13/17           02/01/17          $3,284.48    $132,779.32     $4,722.77
              329


              AR
  04/05/17           09/01/18          $3,564.04    $132,779.32     $5,256.75
              334


              AR
  04/03/18           04/01/18          $3,491.43    $132,779.32     $3,107.47
              336


              AR
  04/23/18           09/01/18          $3,567.43    $132,779.32     $3,181.73
              338


              AR
  05/04/18           09/01/18          $3,567.42    $132,779.32     $3,181.73
              340


              AR
  01/18/19           09/01/18          $3,567.43    $133,503.66     $2,866.62
              414




       Plaintiff eventually filed a formal claim for benefits with

 the Fidelity Service Center, and after disagreeing with the ruling

 on the claim, filed an administrative appeal. The AT&T Benefit

 Plan Committee advised her of the decision by letter dated March

 28, 2019. (Doc. 17, Ex. A, AR 422-428). Having exhausted her

 administrative appeals, Plaintiff filed this lawsuit.

       Plaintiff contends in Counts I and II that she is entitled to

 recover for breaches of fiduciary duty committed by Fidelity in




                                      - 3 -
Case: 2:19-cv-00111-WOB-CJS Doc #: 25 Filed: 08/12/20 Page: 4 of 10 - Page ID#: 486



 connection to incorrect pension estimates it provided. (Doc. 1, at

 7-9). She seeks relief under 29 U.S.C. § 1132(a)(3), which provides

 for actions by participants, beneficiaries, or fiduciaries “(A) to

 enjoin any act or practice which violates any provision of this

 subchapter or the terms of the plan, or (B) to obtain other

 appropriate equitable relief (i) to redress such violations or

 (ii) to enforce any provisions of this subchapter or the terms of

 the plan.”

       Count III contains a claim for benefits inasmuch as she

 alleges that the benefit amount affirmed in her administrative

 appeal is incorrect. (Doc. 1, at 9). She seeks this relief under

 ERISA Section 502(a)(1)(B) (29 U.S.C.A. § 1132(a)(1)(B)), which

 authorizes participants and beneficiaries to seek the recovery of

 plan benefits. Plaintiff seeks the more favorable amount stated in

 an earlier estimate that Fidelity provided.


                                 II.   Analysis

       a. Breach of Fiduciary Duty

       Plaintiff argues that Defendants breached their fiduciary

 duties    under   ERISA   by   attempt    to   retroactively    amending    the

 parties’ rights and obligations under the benefit plan to her

 detriment. Plaintiff also argues that Defendants breached their

 fiduciary duties by adding or changing requirements and inventing

 reasons to reduce her survivor benefits. Thus, Plaintiff insists




                                       - 4 -
Case: 2:19-cv-00111-WOB-CJS Doc #: 25 Filed: 08/12/20 Page: 5 of 10 - Page ID#: 487



 she is entitled to an equitable surcharge against the Defendants

 because they made it impossible for her to understand her benefits.

        But Plaintiff’s breach of fiduciary duty claim fails for a

 few reasons. First, relying on Varity Corp. v. Howe, 516 U.S. 489

 (1996), Plaintiff asserts that Defendants falsely represented her

 benefits under the plan. While Varity does hold that an employer

 may be deemed a fiduciary if it makes misrepresentations to its

 employees about a benefit plan, the situation in this case differs.

 In Varity, the      employer     deliberately      misled    its   employees   in

 attempting to persuade them to transfer from their current benefit

 plan    to   a   plan   formed    by   a   newly    created    subsidiary      and

 misrepresented the differences between the old plan and the new

 one. Id. at 501.

        Here, there is no evidence that any party was attempting to

 mislead      Plaintiff.    Fidelity     made   a    series    of   mistakes    in

 calculating the amount of the residual annuity. The initial payment

 calculations showed that Plaintiff would receive substantially

 more money if she took a lump-sum payout and a residual annuity as

 opposed to taking         the annuity. On their face, these initial

 calculations should have alerted Plaintiff to a potential mistake.

 It makes no sense to allow a beneficiary to receive both a lump-

 sum payout and a residual annuity that is higher than taking only

 the annuity.




                                        - 5 -
Case: 2:19-cv-00111-WOB-CJS Doc #: 25 Filed: 08/12/20 Page: 6 of 10 - Page ID#: 488



       Plaintiff also seeks support from the case CIGNA v. Amara,

 563 U.S. 421(2011), in which the Court reviewed a challenge by

 pension plan participants to an attempt to change the terms of

 their plan. Id. The district court held that changing the plan

 violated ERISA’s notice obligations, and as a remedy for that

 violation, it reformed the plan and ordered benefits to be paid

 according to the reformed plan. Id.

       The issue before the Court was whether Section 502(a)(1)(B)

 of ERISA (29 U.S.C. § 1132(a)(1)(B)), authorized such relief. The

 Court concluded that although that section of ERISA did not,

 Section 502(a)(3) of ERISA (29 U.S.C. § 1132(a)(3)) could authorize

 such relief through a surcharge, if a plaintiff could show actual

 harm from a breach of fiduciary duty. Id. Although the Court

 discussed Varity, it did not reverse that decision.

       Amara is inapplicable. Here, there was no change to either

 the Program or the Plan. Although Plaintiff argues that Fidelity

 attempted to apply later promulgated or non-existent plan rules to

 lower the amount of her residual single life annuity, Plaintiff’s

 only evidence of such a misrepresentation or change in terms cites

 to a part of the benefit plan and program that is inapplicable to

 her benefit claim. (Doc. 6, at 3-4). The early retirement factor

 to be applied to her benefit had been in the plan language, as the

 Benefit Plan Committee found when it denied Plaintiff’s appeal.

 (Doc. 17, Ex. A, AR 422-428).



                                      - 6 -
Case: 2:19-cv-00111-WOB-CJS Doc #: 25 Filed: 08/12/20 Page: 7 of 10 - Page ID#: 489



       Second, a denial of benefits claim cannot be repackaged as a

 breach of fiduciary duty claim. Wilkins v. Baptist Healthcare Sys.,

 Inc., 150 F.3d 609, 615 (6th Cir. 1998). The Supreme Court has

 limited the applicability of § 1132(a)(3) to beneficiaries who may

 not avail themselves of § 1132’s other remedies. Varity, 516 U.S.

 at 512. Because § 1132(a)(1)(B) provides a remedy for Plaintiff’s

 alleged injury that allows her to bring a lawsuit to challenge the

 Plan Administrator’s denial of benefits, she does not have a right

 to a cause of action for breach of fiduciary duty pursuant to §

 1132(a)(3).

       Even if Plaintiff could pursue a breach of fiduciary duty

 claim related to the estimates that Fidelity provided, there is no

 evidence to support an allegation that Fidelity was acting as a

 fiduciary when it provided those estimates.

       The fiduciaries in this case are AT&T Services, Inc. and the

 Benefit Plan Committee. Section 17.1 of the Plan document names

 “the Plan Administrator” as “the ‘named fiduciary’” while the

 definitions section states that “Plan Administrator: means AT&T

 Services, Inc.” (Doc. 17, Ex. B, AR 42,). Likewise, the Program’s

 summary plan description identifies AT&T Services, Inc. as the

 Program Administrator. (Doc. 17, Ex. C, AR 597). The Program’s

 summary plan description describes the claim and appeal process

 and    grants    to   AT&T    Services’      Benefit   Plan   Committee     the

 discretionary authority to decide appeals from claim decisions



                                      - 7 -
Case: 2:19-cv-00111-WOB-CJS Doc #: 25 Filed: 08/12/20 Page: 8 of 10 - Page ID#: 490



 made by the recordkeeper. (Doc. 17, Ex. C, AR 585-588). Fidelity

 is identified as the “recordkeeper” in that document. (Doc. 17,

 Ex. C, AR 602).

       There is no evidence in the record that any of AT&T Services’

 discretionary authority has been delegated to Fidelity, which only

 administers      the   Service     Center    and    makes    initial    claims

 determinations. See Baxter v. C.A. Muer Corp. and Northern Group

 Services, 941 F.2d 451, 455 (6th          Cir. 1991) (breach of fiduciary

 cause of action would not lie against entity that was not a

 fiduciary but a “claims processor”) (citing Baker v. Big Star, 893

 F.2d 288 (11th Cir. 1989)(claims processor not a fiduciary when it

 did not insure benefits and employer retained right to review

 denial of claims)).

       b.     Benefit Plan Committee’s Decision

       Here, Plaintiff has agreed that the arbitrary and capricious

 standard of review applies. (Doc. 18, at 170). Plaintiff argues

 that Defendants’ calculation of her benefits was arbitrary and

 capricious because it was the result of a cascade of shifting and

 confusing standards and not based on principled reasoning.

       When it is possible to offer a reasoned explanation, based on

 the evidence, for a particular outcome, that outcome is not

 arbitrary or capricious, and the Benefit Plan Committee’s decision

 should be upheld if it is determined to be rational in light of

 the plan’s provisions. Spangler v. Lockheed Martin Energy Sys.,



                                      - 8 -
Case: 2:19-cv-00111-WOB-CJS Doc #: 25 Filed: 08/12/20 Page: 9 of 10 - Page ID#: 491



 313 F.3d 356, 361 (6th Cir. 2002); Miller v. Metropolitan Life

 Ins. Co., 925 F.2d 979, 984 (6th Cir. 1991).

       As noted during the administrative appeal, there was no change

 to the Program in January, 2018, or at any other time after Mr.

 Pendleton’s death, regarding the substitution of the surviving

 spouse’s age for that of the participant. Article 9.1.2 of the

 Program document in effect as of the date of Mr. Pendleton’s death

 states that “the age of the Surviving Spouse will be substituted

 for the Participant’s age.” (AR 440). Likewise, when calculating

 the residual annuity portion of the lump sum option, Article 9.1.2

 references Article 13.2.4, and section (1)(f) of Article 13.2.4

 calls for the application of “the early commencement factor set

 forth in Table 3 of Appendix A.” (Id.).

       Given that there was a rational basis for the Benefit Plan

 Committee’s determination that Plaintiff was not entitled to have

 her   residual     single    life   annuity    payment    calculated    without

 substituting her age for her husband’s and without application of

 an early retirement factor, that decision was neither arbitrary

 nor capricious.

                                     III. Conclusion

       For    the   reasons    above,    Plaintiff’s      motion   for   summary

 judgment (Doc. 18) is DENIED.




                                        - 9 -
Case: 2:19-cv-00111-WOB-CJS Doc #: 25 Filed: 08/12/20 Page: 10 of 10 - Page ID#: 492



        So ordered this 12th of August 2020.




                                      - 10 -
